DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the outer can, the negative terminal, the electrically insulating film, exterior surface of the outer can. 
Claim 20, last 2 lines, recites “an electrically insulating film in contact with an exterior surface of the outer can, wherein the electrically insulating film is positioned between the outer can and the negative terminal”, the claim language,    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011080989 (hereinafter WO’989).
With respect to claim 1, WO’989 teaches an electrochemical cell (Figure 1), comprising: 
a positive electrode (11) comprising a positive electrode active material in electrically conductive contact with a positive electrode current collector (as illustrated in Figures 1-2);
a negative electrode (12) comprising a negative electrode active material in electrically conductive contact with a negative electrode current collector (as illustrated in Figure 2), and a negative electrode tab (28) including a first attachment end and a second attachment end (as illustrated in Figure 1), the first attachment end of the negative electrode tab (28) being connected to the negative electrode current collector (12a) and the second attachment end of the negative electrode tab (28) being connected to a negative terminal (35) (as illustrated in Figure 1);
an electrically insulative and ion conductive medium/(separator (13 and (14)) in ionically conductive contact with the positive electrode (11) and the negative electrode (12), wherein the ionically conductive medium comprises an electrically insulating porous layer and an electrolyte (translation page 5, last paragraph) (as illustrated in Figures 1-2); and
an outer can (20/21/22/23) containing the positive electrode (11), the negative electrode (12) and the electrically insulative and ion conductive medium/(separator (13 and 14)), the can (20/21/22/23) extends beyond the electrode body (10), wherein an electrically insulative gasket (38) electrically isolates the negative terminal (35) from the outer can (20/21/22/23) (as illustrated in Figures 1-2); wherein the electrically insulative gasket (38) is in direct contact with side (22) of the outer can (20/21/22/23) and the positive electrode current collector (25) is at a side (23) of the outer can (20/21/22/23) – Examiner respectfully points out that it would be obvious that flipping the battery of WO’989 (Figure 1) up-side-down would result in the insulative gasket (38) to be in direct contact with the bottom side (22) of the outer can (20/21/22/23) and would result in the positive electrode current collector (25) to be at a top side (23) of the outer can (20/21/22/23).
With respect to claim 2, WO’989 teaches wherein the outer can (20/21/22/23) comprises substantially a metal composition comprising one or more of aluminum or an alloy thereof (translation page 8, 4th paragraph) and titanium or an alloy thereof.
With respect to claim 3, WO’989 teaches wherein the electrically insulative gasket (38) is positioned around the negative terminal (35) (as illustrated), wherein the insulative gasket (38) comprises one or more of glass, polymer, resin (translation page 8, 4th paragraph), ceramics, and combinations thereof.
With respect to claim 4, WO’989 teaches wherein the outer can (20) is electrically isolated from each of the positive and negative electrodes and is substantially electrically neutral – due to the presence of an insulating gasket (38) between the terminals and the outer can (20/21/22/23) (translation: page 6, last 2 lines – page 7, lines 1-8)  – and by providing a separator (13/13b) disposed on the outer wall of the electrode body (10) of the battery case (11).
With respect to claim 9, WO’989 teaches wherein the outer can (20/21/22/23) is integrally shaped with a side surface (20) that curves into a bottom surface (23).
 With respect to claim 17, WO’989 teaches wherein the negative terminal (35) is flush with the bottom side of the can (20/21/22/23) (as illustrated in Figure 4).
With respect to claim 20, WO’989 teaches an electrochemical cell (Figure 1), comprising: 
a positive electrode (11) comprising a positive electrode active material in electrically conductive contact with a positive electrode current collector (as illustrated in Figures 1-2);
a negative electrode (12) comprising a negative electrode active material in electrically conductive contact with a negative electrode current collector (as illustrated in Figure 2), and a negative electrode tab (28) including a first attachment end and a second attachment end (as illustrated in Figure 1), the first attachment end of the negative electrode tab (28) being connected to the negative electrode current collector (12a) and the second attachment end of the negative electrode tab (28) being connected to a negative terminal (35) (as illustrated in Figure 1);
an electrically insulative and ion conductive medium/(separator (13 and (14)) in ionically conductive contact with the positive electrode (11) and the negative electrode (12), wherein the ionically conductive medium comprises an electrically insulating porous layer and an electrolyte (translation page 5, last paragraph) (as illustrated in Figures 1-2); and
an outer can (20/21/22/23) containing the positive electrode (11), the negative electrode (12) and the electrically insulative and ion conductive medium/(separator (13 and 14)), the can (20/21/22/23) extends beyond the electrode body (10), wherein an electrically insulative gasket (38) electrically isolates the negative terminal (35) from the outer can (20/21/22/23) (as illustrated in Figures 1-2), and
since applicant has not provided any clarification in regards to how the electrically insulating film can be both in contact with an exterior surface of the outer can while also wherein the electrically insulating film is positioned between the outer can and the negative terminal, then WO’989 teaches the instant limitation in that two insulating films read on the instant limitation: an electrically insulating film (Figure 10, 44/42) in contact with an exterior surface of the outer can/container (43) - (film (44) is exterior to the outer can (43) -, wherein the electrically insulating film (42) is positioned between the outer can (43) and the negative terminal (30). 

Claims 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011080989 (hereinafter WO’989), as applied to claim 1 above, and further in view of Pasma et al. (US 2018/0323475 A1).
With respect to claim 6, WO’989 discloses all claim limitations as set forth above but fails to teach wherein an electrically insulative tape is adhered on both sides of an exposed portion of the negative electrode tab except at an attached portion of the second attachment end where the attached portion is connected to the negative terminal, and wherein the electrically insulative tape is positioned between the negative electrode tab and the positive electrode and between the negative electrode tab and the outer can.  Pasma teaches a battery comprising a tab (900) connected at a first end to an electrode body, and at a second end to a terminal/(cap (130)) (para. [0036] and [0066]), and teaches wherein an electrically insulative tape (905) is adhered on both sides of an exposed portion of the negative electrode tab (900) except at an attached portion of the second attachment end where the attached portion is connected to the negative terminal ([0065]-[0071]) (as illustrated in Figures 9) – the bottom part of the tab as illustrated is the “first end” connected to the electrode body which corresponds to the instantly claimed “second attachment end” where the attached portion is connected to the negative terminal, a portion of which does not have an insulative tape (905) (as illustrated), and wherein the electrically insulative tape (905) is positioned between the negative electrode tab (Figure 1, 125) and the positive electrode (115) and between the negative electrode tab (125) and the outer can (105) (para. [0031], [0065]-[0071]) - in order to provide a more robust battery design while limiting volume occupied by components aside from the cell material (para. [0027]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to adhere an electrically insulative tape on both sides of an exposed portion of the negative electrode tab except at an attached portion of the second attachment end where the attached portion is connected to the negative terminal and wherein the electrically insulative tape is positioned between the negative electrode tab and the positive electrode and between the negative electrode tab and the outer can in the electrochemical cell of WO’989, as taught by Pasma, in order to provide a more robust battery design while limiting volume occupied by components aside from the cell material.
With respect to claim 8, WO’989 discloses all claim limitations as set forth above but fails to teach wherein an electrically insulating coating is in contact with an exposed portion of the negative electrode tab adjacent to the second attachment end. Pasma teaches a battery comprising a tab (900) connected at a first end to an electrode body, and at a second end to a terminal/(cap (130)) (para. [0036] and [0066]), and teaches wherein an electrically insulative coating (905) is in contact with an exposed portion of the negative electrode tab (900) adjacent the second attachment end ([0065]), [0066]-[0071]) (as illustrated in Figures 9) – the bottom part of the tab as illustrated is the “first end” connected to the electrode body which corresponds to the instantly claimed “second attachment end” (as illustrated) - in order to provide a more robust battery design while limiting volume occupied by components aside from the cell material (para. [0027]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide an electrically insulative coating in contact with an exposed portion of the negative electrode tab adjacent to the second attachment end in the electrochemical cell of teach wherein an electrically insulative tape is adhered on both sides of an exposed portion of the negative electrode tab except at an attached portion of the second attachment end where the attached portion is connected to the negative terminal of WO’989, as taught by Pasma, in order to provide a more robust battery design while limiting volume occupied by components aside from the cell material.
With respect to claim 11, WO’989 discloses all claim limitations as set forth above but fails to teach wherein an electrically insulative coating is in contact with an exposed portion of the negative electrode tab except at an attached portion of the second attachment end where the attached portion is connected to the negative terminal and wherein the electrically insulative coating is positioned between the negative electrode tab and the positive electrode and between the negative electrode tab and the outer can. Pasma teaches a battery comprising a tab (900) connected at a first end to an electrode body, and at a second end to a terminal/(cap (130)) (para. [0036] and [0063]-[0066]), and teaches wherein an electrically insulative coating (905) is in contact with an exposed portion of the negative electrode tab (900) except at an attached portion of the second attachment end where the attached portion is connected to the negative terminal ([0065]), [0066]-[0071]) (as illustrated in Figures 9) – the bottom part of the tab as illustrated is the “first end” connected to the electrode body which corresponds to the instantly claimed “second attachment end” where the attached portion is connected to the negative terminal, a portion of which does not have an insulative coating (905) (as illustrated), Pasma further teaches wherein the electrically insulative coating (905) is positioned between the negative electrode tab (Figure 1, 125) and the positive electrode (115) and between the negative electrode tab (125) and the outer can (105) (para. [0031], [0065]-[0071]) - in order to provide a more robust battery design while limiting volume occupied by components aside from the cell material (para. [0027]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide an electrically insulative coating in contact with an exposed portion of the negative electrode tab except at an attached portion of the second attachment end where the attached portion is connected to the negative terminal and wherein the electrically insulative coating is positioned between the negative electrode tab and the positive electrode and between the negative electrode tab and the outer can in the electrochemical cell of WO’989, as taught by Pasma, in order to provide a more robust battery design while limiting volume occupied by components aside from the cell material.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011080989 (hereinafter WO’989), as applied to claims 1 and 9 above, and further in view of Pasma et al. (US 2018/0323475) in view of Onnerud et al. (US 2017/0214103).
With respect to claims 7 and 10, WO’989 fails to teach wherein an electrically insulative tape/coating is adhered on both sides of an exposed portion of the negative electrode tab except at an attached portion of the second attachment end where the attached portion is connected to the negative terminal wherein the attached portion is about 1mm to about 5mm of the negative electrode tab that is adjacent to the second attachment end.  Pasma teaches a battery comprising a tab (900) connected at a first end to an electrode body, and at a second end to a terminal/(cap (130)) (para. [0036] and [0066]), and teaches wherein an electrically insulative tape (905) is adhered on both sides of an exposed portion of the negative electrode tab (900) except at an attached portion of the second attachment end where the attached portion is connected to the negative terminal ([0065]-[0071]) (as illustrated in Figures 9) – the bottom part of the tab as illustrated is the “first end” connected to the electrode body which corresponds to the instantly claimed “second attachment end” where the attached portion is connected to the negative terminal, a portion of which does not have an insulative tape (905) (as illustrated) (para. [0031], [0065]-[0071]) - in order to provide a more robust battery design while limiting volume occupied by components aside from the cell material (para. [0027]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to adhere an electrically insulative tape (or coating) on both sides of an exposed portion of the negative electrode tab except at an attached portion of the second attachment end where the attached portion is connected to the negative terminal and wherein the electrically insulative tape (or coating) is positioned between the negative electrode tab and the positive electrode and between the negative electrode tab and the outer can in the electrochemical cell of WO’989, as taught by Pasma, in order to provide a more robust battery design while limiting volume occupied by components aside from the cell material.
WO’989 fails to teach wherein the attached portion is about 1mm to about 5mm of the negative electrode tab that is adjacent to the second attachment end.  Onnerud teaches a battery comprising a battery can (Figure 1A, 120), a positive electrode, a negative electrode, a separator, a tab (106), wherein the tab has a width of 5 mm (para. [0237]), which touches the instantly claimed width range of 1mm to about 5mm.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the tab of modified WO’989 comprise a width of 5mm, as taught by Onnerud, in order to accommodate space limitations.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011080989 (hereinafter WO’989) in view of Pasma et al. (US 2018/0323475 A1).
With respect to claim 12, WO’989 teaches an electrochemical cell (Figure 1), comprising: 
a positive electrode (11) comprising a positive electrode active material in electrically conductive contact with a positive electrode current collector (as illustrated in Figures 1-2);
a negative electrode (12) comprising a negative electrode active material in electrically conductive contact with a negative electrode current collector (as illustrated in Figure 2), and a negative electrode tab (28) including a first attachment end and a second attachment end (as illustrated in Figure 1), the first attachment end of the negative electrode tab (28) being connected to the negative electrode current collector (12a) and the second attachment end of the negative electrode tab (28) being connected to a negative terminal (35) (as illustrated in Figure 1);
an electrically insulative and ion conductive medium/(separator (13 and (14)) in ionically conductive contact with the positive electrode (11) and the negative electrode (12), wherein the ionically conductive medium comprises an electrically insulating porous layer and an electrolyte (translation page 5, last paragraph) (as illustrated in Figures 1-2); and an outer can (20/21/22/23) containing the positive electrode (11), the negative electrode (12) and the electrically insulative and ion conductive medium/(separator (13 and 14)), the can (20/21/22/23) extends beyond the electrode body (10); and wherein the negative electrode tab (28) is at a bottom side (22) of the outer can (20/21/22/23) -  Examiner respectfully points out that it would be obvious that flipping the battery of WO’989 (Figure 1) up-side-down would result in the negative electrode tab (28) to be positioned at a bottom side (22) of the outer can (20/21/22/23).
WO’989 fails to teach wherein an electrically insulative material is in contact with a portion of the negative electrode tab (28) adjacent to the negative terminal.  Pasma teaches a battery comprising a tab (900) connected at a first end to an electrode body, and at a second end to a terminal/(cap (130)) (para. [0036] and [0063]-[0066]), and teaches wherein an electrically insulative material/tape (905) is in contact with a portion of the negative electrode tab (900) adjacent to the negative terminal ([0065]), [0066]-[0071]) (as illustrated in Figures 9) – the bottom part of the tab as illustrated is the “first end” connected to the electrode body - in order to provide a more robust battery design while limiting volume occupied by components aside from the cell material (para. [0027]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide an electrically insulative material/tape in contact with an a portion of the negative electrode tab adjacent the negative terminal in the electrochemical cell of WO’989, as taught by Pasma, in order to provide a more robust battery design while limiting volume occupied by components aside from the cell material.
With respect to claim 13, WO’989 teaches wherein the outer can (20) is electrically isolated from each of the positive and negative electrodes and is substantially electrically neutral – due to the presence of an insulating gasket (38) between the terminals and the outer can (20/21/22/23) (translation: page 6, last 2 lines – page 7, lines 1-8)  – and by providing a separator (13/13b) disposed on the outer wall of the electrode body (10) of the battery case (11).
With respect to claim 14, WO’989 teaches an electrically insulative gasket (38) positioned between the negative terminal (35) and the outer can (22/11).
With respect to claim 15, Pasma further teaches wherein the electrically insulative material is an electrically insulative tape (905) adhered on an exposed portion of the negative electrode tab (900) (para. [0065]-[0072]).
With respect to claim 16, Pasma further teaches wherein the electrically insulative coating (905) is positioned between the negative electrode tab (Figure 1, 125) and the positive electrode (115) and between the negative electrode tab (125) and the outer can (105) (para. [0031], [0065]-[0071]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2011080989 (hereinafter WO’989) in view of Pasma et al. (US 2018/0323475 A1), as applied to claim 12 above, and further in view of Konishi et al. (US 2010/0193961).
With respect to claim 18, modified WO’989 discloses all claim limitations as set forth above, Pasma teaches wherein the epoxy coating (905) is in contact with an entirety of an exposed portion of the negative electrode tab (900) except at an attached portion of the second attachment end where the attached portion is connected to the negative terminal ([0065]), [0066]-[0071]) (as illustrated in Figures 9) – the bottom part of the tab as illustrated is the “first end” connected to the electrode body which corresponds to the instantly claimed “second attachment end” where the attached portion is connected to the negative terminal, a portion of which does not have an insulative coating (905) (as illustrated).
Pasma fails to teach wherein the electrically insulative material/tape is an epoxy coating.  Konishi teaches providing an electrically insulative material/tape with an adhesive comprising a thermosetting resin like an epoxy resin (para. [0004]) in order to provide high insulation reliability (para. [0004]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the electrically insulative material/tape in modified WO’989 comprise an epoxy coating, as taught by Konishi, in order to provide high insulation reliability.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2011080989 (hereinafter WO’989) in view of Pasma et al. (US 2018/0323475 A1), as applied to claim 14 above, and further in view of Janousek  (US 2013/0022847).
With respect to claim 19, modified WO’989 discloses all claim limitations as set forth above but fails to teach providing an electrically insulating film covering at least a portion of the outer can and adjacent to the electrically insulative gasket.  Janousek teaches an energy storage battery (12) comprising an outer layer (20) which comprises a polymeric shrink-wrap film that conforms to the shape and contours of the battery (12) in order to allow the positioning of additional layers of material or thin assemblies between the outer layer (20) and the battery (12) (para. [0036]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the modified battery of WO’989 with an electrically insulating film covering at least a portion of the outer can and adjacent to the electrically insulative gasket, as taught by Janousek, in order to allow the positioning of additional layers of material or thin assemblies between the outer layer (20) and the battery (12) (para. [0036]).

Response to Arguments
The rejection made under 35 USC 112, Second Paragraph, still stands since applicant has not provided any clarification in regards to how the electrically insulating film can be both in contact with an exterior surface of the outer can while also be positioned between the outer can and the negative terminal.  The instant disclosure fails to provide any guidance in this regards.  
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive.
On page 9 of the remarks, Applicant argues:
Assuming arguendo that elements of the cited prior art from the Office Action may be properly equated with present claim elements, WO ‘989 shows that the positive electrode terminal 30 and the negative electrode terminal 35 are on a one end wall portion 22, which is located at one side of the outer container 20. See WO ‘989, Figures 1 and 8 together with their associated text. In contrast, claim 1 recites, in part “wherein an electrically insulative gasket electrically isolates the negative terminal from the outer can, wherein the electrically insulative gasket is in direct contact with a bottom side of the outer can and the positive electrode current collector is at a top side of the outer can.” WO ‘989 fails to anticipate amended independent claim 1 because each and every element as set forth in amended claim 1 is not expressly or inherently described in WO ‘989, as required by MPEP § 2131.

Examiner respectfully disagrees as Applicant’s remarks are not commensurate in scope with the instant claims.  It appears that Applicant is using the term “positive terminal” interchangeably with “positive electrode current collector”.  As set forth above, WO’989 reads on the claims as amended, as follows: WO’989 teaches an electrochemical cell (Figure 1), comprising: 
a positive electrode (11) comprising a positive electrode active material in electrically conductive contact with a positive electrode current collector (as illustrated in Figures 1-2);
a negative electrode (12) comprising a negative electrode active material in electrically conductive contact with a negative electrode current collector (as illustrated in Figure 2), and a negative electrode tab (28) including a first attachment end and a second attachment end (as illustrated in Figure 1), the first attachment end of the negative electrode tab (28) being connected to the negative electrode current collector (12a) and the second attachment end of the negative electrode tab (28) being connected to a negative terminal (35) (as illustrated in Figure 1);
an electrically insulative and ion conductive medium/(separator (13 and (14)) in ionically conductive contact with the positive electrode (11) and the negative electrode (12), wherein the ionically conductive medium comprises an electrically insulating porous layer and an electrolyte (translation page 5, last paragraph) (as illustrated in Figures 1-2); and
an outer can (20/21/22/23) containing the positive electrode (11), the negative electrode (12) and the electrically insulative and ion conductive medium/(separator (13 and 14)), the can (20/21/22/23) extends beyond the electrode body (10), wherein an electrically insulative gasket (38) electrically isolates the negative terminal (35) from the outer can (20/21/22/23) (as illustrated in Figures 1-2); wherein the electrically insulative gasket (38) is in direct contact with side (22) of the outer can (20/21/22/23) and the positive electrode current collector (25) is at a side (23) of the outer can (20/21/22/23) – Examiner respectfully points out that it would be obvious that flipping the battery of WO’989 (Figure 1) up-side-down would result in the insulative gasket (38) to be in direct contact with the bottom side (22) of the outer can (20/21/22/23) and would result in the positive electrode current collector (25) to be at a top side (23) of the outer can (20/21/22/23).
In order to expedite prosecution, Examiner respectfully points out that the prior art of Marple et al. (US 2008/0026288) teaches a battery comprising a negative terminal (115), at an upper end, and a positive terminal at an opposite lower end (112) (Figure 1) (para. [0036]).  

On page 9 of the remarks, Applicant argues: that WO’989 fails to teach an electrically  insulating film in contact with an exterior surface of the outer can and  wherein the electrically insulating film is positioned between the outer can and the negative terminal,
Examiner respectfully disagrees and points out that Applicant has not provided any clarification in regards to how the electrically insulating film can be both in contact with an exterior surface of the outer can while also be positioned between the outer can and the negative terminal, therefore WO’989 continues to read on the “electrically insulating film” as follows: WO’989 teaches the instant limitation in that two insulating films (42 & 44) read on the instant “electrically insulating film” as follows: an electrically insulating film (Figure 10, 44 & 42) in contact with an exterior surface of the outer can/container (43) - (film (44) is exterior to the outer can/container (43) -, wherein the electrically insulating film (42) is positioned between the outer can/container (43) and the negative terminal (30). 
Furthermore, Examiner respectfully points out that Janousek was relied upon to teach instant claim 19 which recites: an “electrically insulating film” covering at least a portion of the outer can and adjacent to the electrically insulative gasket.  Examiner respectfully points out that the electrically insulating film of instant claim 19 is similar to that of instant claim 20 in that it is in contact with an exterior surface of the outer can and is between the outer can and the negative terminal since the gasket is between the can and the negative terminal.  
Since Applicant did not present any arguments in regards to the rejection of instant claim 19, particularly in regards to the “electrically insulating film” taught by Janousek, then one can safely conclude that Applicant agrees with the interpretation and with the rejection of instant claim 19, and would consequently conclude that Applicant would agree that Janousek also reads on the “electrically insulating film” of instant claim 20 as follows: The following is a replica of claim 19 rejection:  
Janousek teaches an energy storage battery (Figure 8, 12) comprising an electrically insulating film/(outer layer (20)), which comprises a polymeric shrink-wrap film that conforms to the shape and contours of the battery (12), wherein the electrically insulating film/(outer layer (20)) is in contact with an exterior surface of the outer can/(casing (14)) (Figure 2), and wherein the electrically insulating film/(outer layer (20)) is positioned between the outer can/(casing (14) and the negative terminal (as illustrated Figure 10 below). 
    PNG
    media_image1.png
    608
    931
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/						8/4/2021Primary Examiner, Art Unit 1725